


110 HR 3056 : Tax Collection Responsibility Act of

U.S. House of Representatives
2007-10-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IIB
		110th CONGRESS
		1st Session
		H. R. 3056
		IN THE SENATE OF THE UNITED
		  STATES
		
			October 15, 2007
			Received; read twice and referred to the Committee on
			 Finance
		
		AN ACT
		To amend the Internal Revenue Code of 1986
		  to repeal the authority of the Internal Revenue Service to use private debt
		  collection companies, to delay implementation of withholding taxes on
		  government contractors, to revise the tax rules on expatriation, and for other
		  purposes.
	
	
		1.Short title; amendment of
			 1986 Code; table of contents
			(a)Short
			 titleThis Act may be cited as the Tax Collection Responsibility Act of
			 2007.
			(b)Amendment of
			 1986 CodeExcept as otherwise expressly provided, whenever in
			 this Act an amendment or repeal is expressed in terms of an amendment to, or
			 repeal of, a section or other provision, the reference shall be considered to
			 be made to a section or other provision of the Internal Revenue Code of
			 1986.
			(c)Table of
			 ContentsThe table of contents of this Act is as follows:
				
					Sec. 1. Short title; amendment of 1986 Code; table of
				contents.
					Sec. 2. Repeal of authority to enter into private debt
				collection contracts.
					Sec. 3. Delay of application of withholding requirement on
				certain governmental payments for goods and services.
					Sec. 4. Clarification of entitlement of Virgin Islands
				residents to protections of limitations on assessment and collection of
				tax.
					Sec. 5. Revision of tax rules on expatriation.
					Sec. 6. Repeal of suspension of certain penalties and
				interest.
					Sec. 7. Increase in information return penalties.
					Sec. 8. Time for payment of corporate estimated
				taxes.
				
			2.Repeal of
			 authority to enter into private debt collection contracts
			(a)In
			 generalSubchapter A of
			 chapter 64 is amended by striking section 6306.
			(b)Conforming
			 amendments
				(1)Subchapter B of
			 chapter 76 is amended by striking section 7433A.
				(2)Section 7811 is
			 amended by striking subsection (g).
				(3)Section 1203 of
			 the Internal Revenue Service Restructuring Act of 1998 is amended by striking
			 subsection (e).
				(4)The table of
			 sections for subchapter A of chapter 64 is amended by striking the item
			 relating to section 6306.
				(5)The table of sections for subchapter B of
			 chapter 76 is amended by striking the item relating to section 7433A.
				(c)Effective
			 date
				(1)In
			 generalExcept as otherwise provided in this subsection, the
			 amendments made by this section shall take effect on the date of the enactment
			 of this Act.
				(2)Exception for
			 existing contracts, etcThe amendments made by this section shall
			 not apply to any contract which was entered into before July 18, 2007, and is
			 not renewed or extended on or after such date.
				(3)Unauthorized
			 contracts and extensions treated as voidAny qualified tax
			 collection contract (as defined in section 6306 of the Internal Revenue Code of
			 1986, as in effect before its repeal) which is entered into on or after July
			 18, 2007, and any extension or renewal on or after such date of any qualified
			 tax collection contract (as so defined) shall be void.
				3.Delay of
			 application of withholding requirement on certain governmental payments for
			 goods and services
			(a)In
			 generalSubsection (b) of section 511 of the Tax Increase
			 Prevention and Reconciliation Act of 2005 is amended by striking
			 December 31, 2010 and inserting December 31,
			 2011.
			(b)Report to
			 CongressNot later than 6 months after the date of the enactment
			 of this Act, the Secretary of the Treasury shall submit to the Committee on
			 Ways and Means of the House of Representatives and the Committee on Finance of
			 the Senate a report with respect to the withholding requirements of section
			 3402(t) of the Internal Revenue Code of 1986, including a detailed analysis
			 of—
				(1)the problems, if any, which are anticipated
			 in administering and complying with such requirements,
				(2)the burdens, if
			 any, that such requirements will place on governments and businesses (taking
			 into account such mechanisms as may be necessary to administer such
			 requirements), and
				(3)the application of
			 such requirements to small expenditures for services and goods by
			 governments.
				4.Clarification of
			 entitlement of Virgin Islands residents to protections of limitations on
			 assessment and collection of tax
			(a)In
			 generalSubsection (c) of section 932 (relating to treatment of
			 Virgin Islands residents) is amended by adding at the end the following new
			 paragraph:
				
					(5)Treatment of
				income tax return filed with Virgin IslandsAn income tax return filed with the Virgin
				Islands by an individual claiming to be described in paragraph (1) for the
				taxable year shall be treated for purposes of subtitle F in the same manner as
				if such return were an income tax return filed with the United States for such
				taxable year. The preceding sentence shall not apply where such return is false
				or fraudulent with the intent to avoid tax or otherwise is a willful attempt in
				any manner to defeat or evade
				tax.
					.
			(b)Effective
			 dateThe amendment made by this section shall apply to taxable
			 years beginning after 1986.
			5.Revision of tax rules
			 on expatriation
			(a)In
			 generalSubpart A of part II of subchapter N of chapter 1 is
			 amended by inserting after section 877 the following new section:
				
					877A.Tax
				responsibilities of expatriation
						(a)General
				rulesFor purposes of this subtitle—
							(1)Mark to
				marketAll property of a covered expatriate shall be treated as
				sold on the day before the expatriation date for its fair market value.
							(2)Recognition of
				gain or lossIn the case of any sale under paragraph (1)—
								(A)notwithstanding
				any other provision of this title, any gain arising from such sale shall be
				taken into account for the taxable year of the sale, and
								(B)any loss arising
				from such sale shall be taken into account for the taxable year of the sale to
				the extent otherwise provided by this title, except that section 1091 shall not
				apply to any such loss.
								Proper
				adjustment shall be made in the amount of any gain or loss subsequently
				realized for gain or loss taken into account under the preceding sentence,
				determined without regard to paragraph (3).(3)Exclusion for
				certain gain
								(A)In
				generalThe amount which would (but for this paragraph) be
				includible in the gross income of any individual by reason of paragraph (1)
				shall be reduced (but not below zero) by $600,000.
								(B)Adjustment for
				inflation
									(i)In
				generalIn the case of any taxable year beginning in a calendar
				year after 2008, the dollar amount in subparagraph (A) shall be increased by an
				amount equal to—
										(I)such dollar amount,
				multiplied by
										(II)the
				cost-of-living adjustment determined under section 1(f)(3) for the calendar
				year in which the taxable year begins, by substituting calendar year
				2007 for calendar year 1992 in subparagraph (B)
				thereof.
										(ii)RoundingIf
				any amount as adjusted under clause (i) is not a multiple of $1,000, such
				amount shall be rounded to the nearest multiple of $1,000.
									(b)Election To
				defer tax
							(1)In
				generalIf the taxpayer elects the application of this subsection
				with respect to any property treated as sold by reason of subsection (a), the
				time for payment of the additional tax attributable to such property shall be
				extended until the due date of the return for the taxable year in which such
				property is disposed of (or, in the case of property disposed of in a
				transaction in which gain is not recognized in whole or in part, until such
				other date as the Secretary may prescribe).
							(2)Determination of
				tax with respect to propertyFor purposes of paragraph (1), the
				additional tax attributable to any property is an amount which bears the same
				ratio to the additional tax imposed by this chapter for the taxable year solely
				by reason of subsection (a) as the gain taken into account under subsection (a)
				with respect to such property bears to the total gain taken into account under
				subsection (a) with respect to all property to which subsection (a)
				applies.
							(3)Termination of
				extensionThe due date for payment of tax may not be extended
				under this subsection later than the due date for the return of tax imposed by
				this chapter for the taxable year which includes the date of death of the
				expatriate (or, if earlier, the time that the security provided with respect to
				the property fails to meet the requirements of paragraph (4), unless the
				taxpayer corrects such failure within the time specified by the
				Secretary).
							(4)Security
								(A)In
				generalNo election may be made under paragraph (1) with respect
				to any property unless adequate security is provided with respect to such
				property.
								(B)Adequate
				securityFor purposes of subparagraph (A), security with respect
				to any property shall be treated as adequate security if—
									(i)it
				is a bond which is furnished to, and accepted by, the Secretary, which is
				conditioned on the payment of tax (and interest thereon), and which meets the
				requirements of section 6325, or
									(ii)it is another
				form of security for such payment (including letters of credit) that meets such
				requirements as the Secretary may prescribe.
									(5)Waiver of
				certain rightsNo election may be made under paragraph (1) unless
				the taxpayer makes an irrevocable waiver of any right under any treaty of the
				United States which would preclude assessment or collection of any tax imposed
				by reason of this section.
							(6)ElectionsAn
				election under paragraph (1) shall only apply to property described in the
				election and, once made, is irrevocable.
							(7)InterestFor
				purposes of section 6601, the last date for the payment of tax shall be
				determined without regard to the election under this subsection.
							(c)Exception for
				certain propertySubsection (a) shall not apply to—
							(1)any deferred
				compensation item (as defined in subsection (d)(4)),
							(2)any specified tax
				deferred account (as defined in subsection (e)(2)), and
							(3)any interest in a
				nongrantor trust (as defined in subsection (f)(3)).
							(d)Treatment of
				deferred compensation items
							(1)Withholding on
				eligible deferred compensation items
								(A)In
				generalIn the case of any eligible deferred compensation item,
				the payor shall deduct and withhold from any taxable payment to a covered
				expatriate with respect to such item a tax equal to 30 percent thereof.
								(B)Taxable
				paymentFor purposes of
				subparagraph (A), the term taxable payment means with respect to a
				covered expatriate any payment to the extent it would be includible in the
				gross income of the covered expatriate if such expatriate continued to be
				subject to tax as a citizen or resident of the United States. A deferred
				compensation item shall be taken into account as a payment under the preceding
				sentence when such item would be so includible.
								(2)Other deferred
				compensation itemsIn the case of any deferred compensation item
				which is not an eligible deferred compensation item—
								(A)(i)with respect to any deferred compensation
				item to which clause (ii) does not apply, an amount equal to the present value
				of the covered expatriate’s accrued benefit shall be treated as having been
				received by such individual on the day before the expatriation date as a
				distribution under the plan, and
									(ii)with respect to any deferred compensation
				item referred to in paragraph (4)(D), the rights of the covered expatriate to
				such item shall be treated as becoming transferable and not subject to a
				substantial risk of forfeiture on the day before the expatriation date,
									(B)no early
				distribution tax shall apply by reason of such treatment, and
								(C)appropriate adjustments shall be made to
				subsequent distributions from the plan to reflect such treatment.
								(3)Eligible
				deferred compensation itemsFor purposes of this subsection, the
				term eligible deferred compensation item means any deferred
				compensation item with respect to which—
								(A)the payor of such item is—
									(i)a
				United States person, or
									(ii)a
				person who is not a United States person but who elects to be treated as a
				United States person for purposes of paragraph (1) and meets such requirements
				as the Secretary may provide to ensure that the payor will meet the
				requirements of paragraph (1), and
									(B)the covered
				expatriate—
									(i)notifies the payor
				of his status as a covered expatriate, and
									(ii)makes an
				irrevocable waiver of any right to claim any reduction under any treaty with
				the United States in withholding on such item.
									(4)Deferred
				compensation itemFor purposes of this subsection, the term
				deferred compensation item means—
								(A)any interest in a
				plan or arrangement described in section 219(g)(5),
								(B)any interest in a
				foreign pension plan or similar retirement arrangement or program,
								(C)any item of
				deferred compensation, and
								(D)any property, or
				right to property, which the individual is entitled to receive in connection
				with the performance of services to the extent not previously taken into
				account under section 83 or in accordance with section 83.
								(5)ExceptionParagraphs
				(1) and (2) shall not apply to any deferred compensation item which is
				attributable to services performed outside the United States while the covered
				expatriate was not a citizen or resident of the United States.
							(6)Special
				rules
								(A)Application of
				withholding rulesRules similar to the rules of subchapter B of
				chapter 3 shall apply for purposes of this subsection.
								(B)Application of
				taxAny item subject to the withholding tax imposed under
				paragraph (1) shall be subject to tax under section 871.
								(C)Coordination
				with other withholding requirementsAny item subject to
				withholding under paragraph (1) shall not be subject to withholding under
				section 1441 or chapter 24.
								(e)Treatment of
				specified tax deferred accounts
							(1)Account treated
				as distributedIn the case of
				any interest in a specified tax deferred account held by a covered expatriate
				on the day before the expatriation date—
								(A)the covered
				expatriate shall be treated as receiving a distribution of his entire interest
				in such account on the day before the expatriation date,
								(B)no early
				distribution tax shall apply by reason of such treatment, and
								(C)appropriate adjustments shall be made to
				subsequent distributions from the account to reflect such treatment.
								(2)Specified tax
				deferred accountFor purposes of paragraph (1), the term
				specified tax deferred account means an individual retirement plan
				(as defined in section 7701(a)(37)) other than any arrangement described in
				subsection (k) or (p) of section 408, a qualified tuition program (as defined
				in section 529), a Coverdell education savings account (as defined in section
				530), a health savings account (as defined in section 223), and an Archer MSA
				(as defined in section 220).
							(f)Special rules for
				nongrantor trusts
							(1)In
				generalIn the case of a distribution (directly or indirectly) of
				any property from a nongrantor trust to a covered expatriate—
								(A)the trustee shall
				deduct and withhold from such distribution an amount equal to 30 percent of the
				taxable portion of the distribution, and
								(B)if the fair market
				value of such property exceeds its adjusted basis in the hands of the trust,
				gain shall be recognized to the trust as if such property were sold to the
				expatriate at its fair market value.
								(2)Taxable
				portionFor purposes of this
				subsection, the term taxable portion means, with respect to any
				distribution, that portion of the distribution which would be includible in the
				gross income of the covered expatriate if such expatriate continued to be
				subject to tax as a citizen or resident of the United States.
							(3)Nongrantor
				trustFor purposes of this subsection, the term nongrantor
				trust means the portion of any trust that the individual is not
				considered the owner of under subpart E of part I of subchapter J. The
				determination under the preceding sentence shall be made immediately before the
				expatriation date.
							(4)Special rules
				relating to withholdingFor
				purposes of this subsection—
								(A)rules similar to
				the rules of subsection (d)(6) shall apply, and
								(B)the covered
				expatriate shall be treated as having waived any right to claim any reduction
				under any treaty with the United States in withholding on any distribution to
				which paragraph (1)(A) applies.
								(g)Definitions and
				special rules relating to expatriationFor purposes of this
				section—
							(1)Covered
				expatriate
								(A)In
				generalThe term covered expatriate means an
				expatriate who meets the requirements of subparagraph (A), (B), or (C) of
				section 877(a)(2).
								(B)ExceptionsAn individual shall not be treated as
				meeting the requirements of subparagraph (A) or (B) of section 877(a)(2)
				if—
									(i)the
				individual—
										(I)became at birth a
				citizen of the United States and a citizen of another country and, as of the
				expatriation date, continues to be a citizen of, and is taxed as a resident of,
				such other country, and
										(II)has been a
				resident of the United States (as defined in section 7701(b)(1)(A)(ii)) for not
				more than 10 taxable years during the 15-taxable year period ending with the
				taxable year during which the expatriation date occurs, or
										(ii)(I)the individual’s
				relinquishment of United States citizenship occurs before such individual
				attains age 18½, and
										(II)the individual has been a resident of
				the United States (as so defined) for not more than 10 taxable years before the
				date of relinquishment.
										(C)Covered
				expatriates also subject to tax as citizens or residentsIn the case of any covered expatriate who
				is subject to tax as a citizen or resident of the United States for any period
				beginning after the expatriation date, such individual shall not be treated as
				a covered expatriate during such period for purposes of subsections (d)(1) and
				(f) and section 2801.
								(2)ExpatriateThe
				term expatriate means—
								(A)any United States
				citizen who relinquishes his citizenship, and
								(B)any long-term
				resident of the United States who ceases to be a lawful permanent resident of
				the United States (within the meaning of section 7701(b)(6)).
								(3)Expatriation
				dateThe term expatriation date means—
								(A)the date an
				individual relinquishes United States citizenship, or
								(B)in the case of a
				long-term resident of the United States, the date on which the individual
				ceases to be a lawful permanent resident of the United States (within the
				meaning of section 7701(b)(6)).
								(4)Relinquishment
				of citizenshipA citizen shall be treated as relinquishing his
				United States citizenship on the earliest of—
								(A)the date the
				individual renounces his United States nationality before a diplomatic or
				consular officer of the United States pursuant to paragraph (5) of section
				349(a) of the Immigration and Nationality
				Act (8
				U.S.C. 1481(a)(5)),
								(B)the date the
				individual furnishes to the United States Department of State a signed
				statement of voluntary relinquishment of United States nationality confirming
				the performance of an act of expatriation specified in paragraph (1), (2), (3),
				or (4) of section 349(a) of the Immigration and
				Nationality Act (8 U.S.C. 1481(a)(1)–(4)),
								(C)the date the
				United States Department of State issues to the individual a certificate of
				loss of nationality, or
								(D)the date a court
				of the United States cancels a naturalized citizen’s certificate of
				naturalization.
								Subparagraph (A) or (B) shall not
				apply to any individual unless the renunciation or voluntary relinquishment is
				subsequently approved by the issuance to the individual of a certificate of
				loss of nationality by the United States Department of State.(5)Long-term
				residentThe term long-term resident has the meaning
				given to such term by section 877(e)(2).
							(6)Early
				distribution taxThe term early distribution tax
				means any increase in tax imposed under section 72(t), 220(e)(4), 223(f)(4),
				409A(a)(1)(B), 529(c)(6), or 530(d)(4).
							(h)Other
				rules
							(1)Termination of
				deferrals, etcIn the case of any covered expatriate,
				notwithstanding any other provision of this title—
								(A)any time period for acquiring property
				which would result in the reduction in the amount of gain recognized with
				respect to property disposed of by the taxpayer shall terminate on the day
				before the expatriation date, and
								(B)any extension of
				time for payment of tax shall cease to apply on the day before the expatriation
				date and the unpaid portion of such tax shall be due and payable at the time
				and in the manner prescribed by the Secretary.
								(2)Step-up in
				basisSolely for purposes of determining any tax imposed by
				reason of subsection (a), property which was held by an individual on the date
				the individual first became a resident of the United States (within the meaning
				of section 7701(b)) shall be treated as having a basis on such date of not less
				than the fair market value of such property on such date. The preceding
				sentence shall not apply if the individual elects not to have such sentence
				apply. Such an election, once made, shall be irrevocable.
							(3)Coordination
				with section 684If the
				expatriation of any individual would result in the recognition of gain under
				section 684, this section shall be applied after the application of section
				684.
							(i)RegulationsThe
				Secretary shall prescribe such regulations as may be necessary or appropriate
				to carry out the purposes of this
				section.
						.
			(b)Tax on gifts and
			 bequests received by United States citizens and residents from
			 expatriates
				(1)In
			 generalSubtitle B (relating to estate and gift taxes) is amended
			 by inserting after chapter 14 the following new chapter:
					
						15GIFTS AND
				BEQUESTS FROM EXPATRIATES
							
								Sec. 2801. Imposition of
				  tax.
							
							2801.Imposition of
				tax
								(a)In
				GeneralIf, during any calendar year, any United States citizen
				or resident receives any covered gift or bequest, there is hereby imposed a tax
				equal to the product of—
									(1)the highest rate
				of tax specified in the table contained in section 2001(c) as in effect on the
				date of such receipt (or, if greater, the highest rate of tax specified in the
				table applicable under section 2502(a) as in effect on the date), and
									(2)the value of such
				covered gift or bequest.
									(b)Tax To be paid
				by recipientThe tax imposed by subsection (a) on any covered
				gift or bequest shall be paid by the person receiving such gift or
				bequest.
								(c)Exception for
				certain giftsSubsection (a) shall apply only to the extent that
				the value of covered gifts and bequests received by any person during the
				calendar year exceeds $10,000.
								(d)Tax reduced by
				foreign gift or estate taxThe tax imposed by subsection (a) on
				any covered gift or bequest shall be reduced by the amount of any gift or
				estate tax paid to a foreign country with respect to such covered gift or
				bequest.
								(e)Covered gift or
				bequest
									(1)In
				generalFor purposes of this chapter, the term covered gift
				or bequest means—
										(A)any property
				acquired by gift directly or indirectly from an individual who, at the time of
				such acquisition, is a covered expatriate, and
										(B)any property
				acquired directly or indirectly by reason of the death of an individual who,
				immediately before such death, was a covered expatriate.
										(2)Exceptions for
				transfers otherwise subject to estate or gift taxSuch term shall
				not include—
										(A)any property shown
				on a timely filed return of tax imposed by chapter 12 which is a taxable gift
				by the covered expatriate, and
										(B)any property
				included in the gross estate of the covered expatriate for purposes of chapter
				11 and shown on a timely filed return of tax imposed by chapter 11 of the
				estate of the covered expatriate.
										(3)Transfers in
				trust
										(A)Domestic
				trustsIn the case of a covered gift or bequest made to a
				domestic trust—
											(i)subsection (a)
				shall apply in the same manner as if such trust were a United States citizen,
				and
											(ii)the tax imposed
				by subsection (a) on such gift or bequest shall be paid by such trust.
											(B)Foreign
				trusts
											(i)In
				generalIn the case of a covered gift or bequest made to a
				foreign trust, subsection (a) shall apply to any distribution attributable to
				such gift or bequest from such trust (whether from income or corpus) to a
				United States citizen or resident in the same manner as if such distribution
				were a covered gift or bequest.
											(ii)Deduction for
				tax paid by recipientThere shall be allowed as a deduction under
				section 164 the amount of tax imposed by this section which is paid or accrued
				by a United States citizen or resident by reason of a distribution from a
				foreign trust, but only to the extent such tax is imposed on the portion of
				such distribution which is included in the gross income of such citizen or
				resident.
											(iii)Election to be
				treated as domestic trustSolely for purposes of this section, a
				foreign trust may elect to be treated as a domestic trust. Such an election may
				be revoked with the consent of the Secretary.
											(f)Covered
				expatriateFor purposes of this section, the term covered
				expatriate has the meaning given to such term by section
				877A(g)(1).
								.
				(2)Clerical
			 amendmentThe table of chapters for subtitle B is amended by
			 inserting after the item relating to chapter 14 the following new item:
					
						
							Chapter 15. Gifts and bequests from
				expatriates.
						
						.
				(c)Definition of
			 termination of United States citizenship
				(1)In
			 generalSection 7701(a) is amended by adding at the end the
			 following new paragraph:
					
						(50)Termination of
				United States citizenship
							(A)In
				generalAn individual shall not cease to be treated as a United
				States citizen before the date on which the individual’s citizenship is treated
				as relinquished under section 877A(g)(4).
							(B)Dual
				citizensUnder regulations prescribed by the Secretary,
				subparagraph (A) shall not apply to an individual who became at birth a citizen
				of the United States and a citizen of another
				country.
							.
				(2)Conforming
			 amendments
					(A)Paragraph (1) of
			 section 877(e) is amended to read as follows:
						
							(1)In
				generalAny long-term
				resident of the United States who ceases to be a lawful permanent resident of
				the United States (within the meaning of section 7701(b)(6)) shall be treated
				for purposes of this section and sections 2107, 2501, and 6039G in the same
				manner as if such resident were a citizen of the United States who lost United
				States citizenship on the date of such cessation or
				commencement.
							.
					(B)Paragraph (6) of
			 section 7701(b) is amended by adding at the end the following flush
			 sentence:
						
							An
				individual shall cease to be treated as a lawful permanent resident of the
				United States if such individual commences to be treated as a resident of a
				foreign country under the provisions of a tax treaty between the United States
				and the foreign country, does not waive the benefits of such treaty applicable
				to residents of the foreign country, and notifies the Secretary of the
				commencement of such
				treatment..
					(C)Section 7701 is
			 amended by striking subsection (n) and by redesignating subsections (o) and (p)
			 as subsections (n) and (o), respectively.
					(d)Information
			 returnsSection 6039G is amended—
				(1)by
			 inserting or 877A after section 877(b) in
			 subsection (a), and
				(2)by inserting
			 or 877A after section 877(a) in subsection
			 (d).
				(e)Clerical
			 amendmentThe table of sections for subpart A of part II of
			 subchapter N of chapter 1 is amended by inserting after the item relating to
			 section 877 the following new item:
				
					
						Sec. 877A. Tax responsibilities of
				expatriation.
					
					.
			(f)Effective
			 date
				(1)In
			 generalExcept as provided in this subsection, the amendments
			 made by this section shall apply to expatriates (as defined in section 877A(g)
			 of the Internal Revenue Code of 1986, as added by this section) whose
			 expatriation date (as so defined) is on or after the date of the enactment of
			 this Act.
				(2)Gifts and
			 bequestsChapter 15 of the Internal
			 Revenue Code of 1986 (as added by subsection (b)) shall apply to covered gifts
			 and bequests (as defined in section 2801 of such Code, as so added) received on
			 or after the date of the enactment of this Act, regardless of when the
			 transferor expatriated.
				6.Repeal of
			 suspension of certain penalties and interest
			(a)In
			 generalSection 6404 is amended by striking subsection (g) and by
			 redesignating subsection (h) as subsection (g).
			(b)Effective
			 dateThe amendment made by subsection (a) shall apply to notices
			 provided by the Secretary of the Treasury, or his delegate, after the date
			 which is 6 months after the date of the enactment of the Small Business and
			 Work Opportunity Tax Act of 2007.
			7.Increase in
			 information return penalties
			(a)Failure To file
			 correct information returns
				(1)In
			 generalSubsections (a)(1), (b)(1)(A), and (b)(2)(A) of section
			 6721 are each amended by striking $50 and inserting
			 $100.
				(2)Aggregate annual
			 limitationSubsections
			 (a)(1), (d)(1)(A), and (e)(3)(A) of section 6721 are each amended by striking
			 $250,000 and inserting $600,000.
				(b)Reduction where
			 correction within 30 days
				(1)In
			 generalSubparagraph (A) of section 6721(b)(1) is amended by
			 striking $15 and inserting $25.
				(2)Aggregate annual
			 limitationSubsections (b)(1)(B) and (d)(1)(B) of section 6721
			 are each amended by striking $75,000 and inserting
			 $200,000.
				(c)Reduction where
			 correction on or before August 1
				(1)In
			 generalSubparagraph (A) of section 6721(b)(2) is amended by
			 striking $30 and inserting $60.
				(2)Aggregate annual
			 limitationSubsections (b)(2)(B) and (d)(1)(C) of section 6721
			 are each amended by striking $150,000 and inserting
			 $400,000.
				(d)Aggregate annual
			 limitations for persons with gross receipts of not more than
			 $5,000,000Paragraph (1) of section 6721(d) is amended—
				(1)by striking
			 $100,000 in subparagraph (A) and inserting
			 $250,000,
				(2)by striking
			 $25,000 in subparagraph (B) and inserting
			 $75,000, and
				(3)by striking
			 $50,000 in subparagraph (C) and inserting
			 $150,000.
				(e)Penalty in case
			 of intentional disregardParagraph (2) of section 6721(e) is
			 amended by striking $100 and inserting
			 $250.
			(f)Failure To
			 Furnish Correct Payee Statements
				(1)In
			 generalSubsection (a) of section 6722 is amended by striking
			 $50 and inserting $100.
				(2)Aggregate annual
			 limitationSubsections (a) and (c)(2)(A) of section 6722 are each
			 amended by striking $100,000 and inserting
			 $600,000.
				(3)Penalty in case
			 of intentional disregardParagraph (1) of section 6722(c) is
			 amended by striking $100 and inserting
			 $250.
				(g)Failure To Comply
			 With Other Information Reporting RequirementsSection 6723 is
			 amended—
				(1)by
			 striking $50 and inserting $100, and
				(2)by
			 striking $100,000 and inserting $600,000.
				(h)Effective
			 DateThe amendments made by this section shall apply with respect
			 to information returns required to be filed on or after January 1, 2008.
			8.Time for payment
			 of corporate estimated taxesSubparagraph (B) of section 401(1) of the
			 Tax Increase Prevention and Reconciliation Act of 2005 is amended by striking
			 115 percent and inserting 115.25 percent.
		
	
		
			Passed the House of
			 Representatives October 10, 2007.
			Lorraine C. Miller,
			Clerk
		
	
